DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to for numerous reasons. For example, in Fig. 1, reference character “102” has been used to designate both an ACM and input conduit; element 106 is not drawn. Fig. 2 similarly has numerous errors; for example, heat exchanger 128 is incorrectly labeled. Accordingly, the drawings have too many objections to completely list. Applicant is advised that all elements of the drawings are drawn, labeled, and referred to correctly in the drawings and specifications.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durbin (US 2015/0166187) in view of Lui (EP 1220777).
Regarding claim 1, 
Referring to Fig. 3, Durbin teaches an air cycle machine 10, comprising: a compressor 72; a first valve 128 and a first turbine 74a; and a second valve 136 and a second turbine 74b, wherein the second valve 136 and the second turbine 74b are connected in parallel with the first valve and the first turbine (see par. 58).
Durbin does not teach a load cooling heat exchanger such that the compressor 72 is in fluid communication with a load cooling heat exchanger, the first turbine 74a is connecting the compressor to the load cooling heat exchanger; the second turbine 74b is connecting the compressor to the load cooling heat exchanger and wherein the second valve 136 and the second turbine 74b are connected in parallel with the first valve and the first turbine (see par. 58) between the compressor and the load cooling heat exchanger.
Lui, directed to an air cycle machine, teaches a load cooling heat exchanger 40 wherein such that a compressor 19 is in fluid communication with the load cooling heat exchanger, a first turbine 29 is connecting the compressor to the load cooling heat exchanger; a second turbine 38 is connecting the compressor to the load cooling heat exchanger.
Lui teaches that the heat exchanger 40 both conditions a supply air for an enclosure, while also recovering the thermal energy from the turbines (see par. 12). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Durbin by Liu with the motivation of conditioning a supply air for an enclosure, while also recovering thermal energy. 
Regarding claim 2,
Durbin teaches a primary heat exchanger 92 connected to the compressor, the compressor connecting the primary heat exchanger to the first valve and the second valve.
Regarding claim 3,
Durbin teaches a secondary heat exchanger 94 connected to the compressor, the secondary heat exchanger connecting the compressor to the first valve and the second valve.
Regarding claim 4,
Durbin teaches a union (e.g. an outlet at duct 88) connecting the first turbine to the second turbine and therethrough to the load cooling heat exchanger.
Regarding claim 5,
Durbin teaches wherein the first valve has a closed position (e.g. is capable of being closed), the first valve fluidly coupling the compressor to the first turbine in the closed position to cool the first turbine (the first turbine is capable of being closed when the first valve is closed).
Regarding claim 6
Durbin teaches wherein the second valve has a closed position (e.g. is capable of being closed), the second valve fluidly coupling the compressor to the second turbine in the closed position to cool the second turbine (e.g. the second turbine is capable of being closed when the second valve is closed). 
Regarding claim 7,
Durbin teaches a common shaft 78a operably connecting the first turbine and the second turbine to the compressor.
Regarding claim 8,
Durbin teaches a compressed air source 32 connected to the air cycle machine without an intervening flow control valve (see par. 34).
Regarding claim 9,
Durbin teaches wherein the first turbine is a first fixed turbine (e.g. fixed to the shaft 78a), wherein the second turbine is a second fixed turbine (e.g. fixed to the shaft 78a).
Regarding claim 10,
Durbin teaches wherein the second turbine is symmetrical to the first turbine (e.g. relative to the shaft 78a wherein both turbines rotate via shaft 78a).
Regarding claim 11,
Durbin teaches wherein the second turbine is asymmetrical to the first turbine (e.g. relative to compressor 72 wherein the second turbine is further away from the compressor than the first turbine).
Regarding claim 12,
Durbin teaches a controller 56 operatively connected to the first valve and the second valve; and a memory in communication with the controller and having a plurality of program modules recorded thereon (see pars. 38-39) with instructions that cause the controller to: throttle open at least one of the first valve and the second valve (impliedly taught in par. 38 wherein the controller 56 and control systems 54 is used to open or close the valves); and throttle closed at least one of the first valve and the 
Regarding claim 13,
Durbin teaches wherein throttling open the at least one of the first valve and the second valve includes reducing hydraulic resistance of the air cycle machine (e.g. as the valves are open the hydraulic resistance is necessarily reduced), wherein throttling closed at least one of the first valve and the second valve includes increasing hydraulic resistance of the air cycle machine (e.g. as the valves are closed the hydraulic resistance is necessarily increased).
Regarding claim 14,
Durbin teaches wherein throttling open the at least one of the first valve and the second valve is in response to decrease in pressure of compressed air received at the compressor (e.g. when the aircraft is a cruise mode of operation, see pars. 48, 61).
Regarding claim 15,
Durbin teaches wherein throttling open at least one of the first valve and the second valve is in response to [an] increase in pressure of compressed air received at the compressor (Impliedly taught in pars. 48, 61).
Regarding claims 18-20,
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Here, the prior art device of Durbin as modified above is the same as a device described in the specification for carrying out the claimed method, and it can be assumed the device will inherently perform the claimed process. As the prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed is considered to be anticipated or rendered obvious by the prior art device.
Allowable Subject Matter
Claims 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Durbin does not teach wherein the instructions recorded on the memory cause the controller to: receive a flow characteristic of a compressed air flow provided to the air cycle machine; and select one of the first valve and the second valve for throttling according to the received flow characteristic and a difference between efficiency of the first turbine and the second turbine associated with the received flow characteristic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763